Per Curiam.
This is an action for injunctive relief. Respondents, registered voters in the Tahoma School District, instituted this action to have declared a nullity an election on two special levies of $150,000 and $90,000 held on March 1, 1966, in the Tahoma School District. Respondents further seek to restrain and enjoin the appellants from taking any steps for the assessment of property, collection of monies, or incurring of indebtedness pursuant to the results of the election. Both special levies received the necessary approval of the voters in the district. Respondents contended the election boards, at the several polling precincts, were not properly constituted. The trial court sustained respondents’ position.
On the same day that this matter was being argued before this court, the Tahoma School District was again voting on the identical special levies. The voters of the district again expressed their approval of both special levies. This *49second election, we must presume, was conducted in accordance with the laws of the state of Washington, and makes the question presented to this court moot. In State ex rel. Chapman v. Superior Court, 15 Wn.2d 637, 639, 131 P.2d 958 (1942), this court held “that we will not review a proceeding or cause in which the questions presented have become moot.”
The appeal is hereby dismissed.